Citation Nr: 0519882	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  01-04 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
service-connected low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1971 to 
February 1975.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2000 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In July 2003 this case was remanded by the Board for further 
development.  


FINDING OF FACT

The veteran's service-connected low back disorder is 
characterized by spasm and pain.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the veteran's service-connected low back disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a Diagnostic Codes 5293 (prior to September 
2002), 5292, 5295 (2002), Diagnostic Code 5237, 5243 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the rating decision, statement of the 
case, and supplemental statements of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in a 
February 2004 VCAA letter, the appellant was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the February 2004 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement was 
harmless error for the reasons specified below.

In the February 2004 VCAA letter, the RO informed the 
appellant of the applicable laws and regulations regarding 
the claim, the evidence needed to substantiate such claim, 
and which party was responsible for obtaining the evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim, including VA treatment 
records.  The appellant has also been afforded the benefit 
of VA examinations during the appeal period.  Neither the 
appellant nor his representative has indicated, and there is 
otherwise no indication that there exists, any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
medical records and examinations.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected low back disorder warrants 
a higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).   

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran's service-connected low back disorder has been 
rated by the RO under the provisions of Diagnostic Code 5295 
for lumbosacral strain.  

During the pendency of the veteran's appeal, the diagnostic 
criteria for evaluating intervertebral disc syndrome was 
revised, effective September 23, 2002 (see 67 Fed. Reg. 
54,345-49 (August 22, 2002)) and effective September 26, 2003 
the criteria for evaluating general diseases and injuries of 
the spine was revised (see 68 Fed. Reg. 51,454 (August 27, 
2003)).  However, the criteria for rating intervertebral disc 
syndrome remained essentially the same as the criteria 
effective September 23, 2002, although the code number was 
changed to Code 5243.

Under the previous criteria, Diagnostic Code 5295 provided 
that a 10 percent evaluation is warranted for lumbosacral 
strain where there is characteristic pain on motion.  Where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position, a 20 percent rating is appropriate.  A 40 percent 
evaluation requires severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Code 5295.

Other applicable prior codes include the older version of 
Diagnostic Code 5292 for limitation of motion of the lumbar 
spine.  Under this code, slight limitation of motion of the 
lumbar spine warrants a 10 percent rating, moderate 
limitation of motion warrants a 20 percent rating, and severe 
limitation of motion warrants a 40 percent rating.  38 C.F.R. 
§ 4.71a.

Under the new general rating formula for diseases and 
injuries of the spine, (for Diagnostic Codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  A 20 
percent evaluation will be assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 
30 percent evaluation requires forward flexion of cervical 
spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation will be 
assigned for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation will be 
assigned of unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent evaluation will be assigned for 
unfavorable ankylosis of the entire spine.  

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Diagnostic Code 5235, Vertebral fracture or 
dislocation; Diagnostic Code 5236, Sacroiliac injury and 
weakness; Diagnostic Code 5237 Lumbosacral or cervical 
strain; Diagnostic Code 5238 Spinal stenosis; Diagnostic Code 
5239 Spondylolisthesis or segmental instability; Diagnostic 
Code 5240 Ankylosing spondylitis; Diagnostic Code 5241 Spinal 
fusion; Diagnostic Code 5242 Degenerative arthritis of the 
spine (see also Diagnostic Code 5003); Diagnostic Code 5243 
Intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic 
Code 5235-5243.

Under the pre-September 23, 2002, version of Code 5293, a 
rating of 40 percent is warranted with intervertebral disc 
syndrome that is severe with recurring attacks and 
intermittent relief.  A rating of 60 percent is warranted 
where the intervertebral disc syndrome is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  A 60 
percent rating was the highest rating available under the 
pre-September 23, 2002, version of Code 5293.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (prior to September 2002).

Under the new regulatory provision, a rating of 40 percent is 
warranted with intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A rating of 60 percent is warranted where the intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
Note (1): For purposes of evaluations under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Note (2): If intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2004).  A 60 percent rating is also the highest available 
under the Formula for Rating Intervertebral Disc Syndrome.  
However, Note 6 to the General Rating Formula for Diseases 
and Injuries of the Spine provides that intervertebral disc 
syndrome may also be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine if that would 
result in a higher evaluation.  

An October 1975 rating decision granted service connection in 
effect for the veteran's low back strain.  A November 1992 
rating decision increased the rating to 10 percent for the 
veteran's low back strain, and an October 1998 rating 
decision increased the evaluation to 20 percent disabling.  

The claims folder is replete with VA treatment records for 
the veteran's back pain, including from 1997 to 2000.  A 
February 1997 VA radiology report showed moderate posterior 
disk bulges at L4-L5 and L5-S1.  An August 1997 
electrodiagnostic assessment indicated that there was no 
evidence of peripheral neuropathy.  A May 1998 VA record 
showed the veteran's diagnosis was degenerative joint 
disease, "CLBP" (chronic low back pain).  

An April 1999 VA medical record found veteran had CLBP with 
tight pelvic girdle and lower extremities muscles, there was 
evidence of bilateral facet dysfunction, and there was 
clinical evidence of a mild peripheral neuropathy.  

The veteran was afforded a VA examination in July 1999.  The 
veteran complained that he had been experiencing pain to the 
midline lumbosacral region for many years.  The veteran 
stated that his pain has gradually gotten worse with 
radiation to the hips and both lower extremities.  The 
veteran was undergoing physical therapy and used soft lumbar 
support regularly.  The veteran reported that his pain was 
constant and aggravated by lifting, carrying, and standing 
longer than 15-20 minutes, or with sitting.  Physical 
examination revealed that the veteran was observed to 
ambulate into the clinic without assistance.  He did use a 
cane in the right hand.  He was noted to have a comptocormic 
gait and stance (with shoulders and dorsal spine hunched and 
hips and knees slightly flexed with a shuffling walk 
uncharacteristic of neurologic disease).  The examiner noted 
that the veteran when not under direct observation, was 
observed to assume a more natural gait and stance and to have 
little difficulty rising from a seated position or with 
sitting back down.  Examination of the back showed the spine 
to midline and without pelvic obliquity.  There was notable 
loss of lumbar lordosis.  The veteran was diffusely tender to 
light palpation and light pinches from the thorax to the 
sacrum, but not localized to the midline of the spine, 
spinous processes, or inner spinous spaces.  The veteran was 
nontender at the SI joints, he had significant paravertebral 
muscle spasm in the lumbosacral region, which was also tender 
to deep palpation.  The veteran was extremely sensitive to 
even light touch apparently over a large area of the lumbar 
skin.  He complained of tenderness to deep palpation over a 
wider area of the back, from the thoracic spine to the 
sacrum.  The axial loading test elicited pain at the 
lumbosacral junction showing a positive test.  There was 
significant volitional control on attempt at active and 
passive range of motion and special maneuvers with complaints 
of pain to the lumbosacral region, passive truncal range of 
motion elicited isolated lumbosacral discomfort.  

Active range of motion showed forward flexion of 0-15 degrees 
with a complaint of severe pain diffusely to the lumbosacral 
region.  Extension was 0-5 degrees, lateral bending was 0-15 
degrees bilaterally and rotation was 0-10 degrees 
bilaterally.  The veteran complained of pain through all 
active range of motions, but when not under direct 
observation, he had significantly greater active range of 
motion without evidence of severe discomfort.  Heel to toe 
walking was intact, although he stated that both these 
maneuvers elicited severe lumbosacral pain and a sensation of 
weakness.  Straight leg raising test in the supine position 
at 45 degrees elicited a severe complaint of pain in the 
lumbosacral region.  Straight leg raising in a seated 
position was without pain.  Goldthwait's test was negative.  
Patrick's test also elicited a complaint of severe pain.  
Pelvic rock and Hoover tests were both negative.  Lower 
extremity active range of motion, although guarded, was 
intact.  Motor strength of the lower extremities was graded 
at 4+/5 with a tremor and ratcheting indicating volitional 
controls and with a complaint of lumbosacral region 
discomfort.  Deep tendon reflexes were found to be 2+ and 
symmetrical for the lower extremities.  The toes were down 
curling on Babinski and there was no ankle clonus.  The 
examiner commented again that the veteran's verbal responses, 
as well as facial expression, and recoil from physical 
stimulus were inconsistent with the degree of physical 
findings.  The examiner noted that current x-rays of the 
lumbosacral spine showed straightening consistent with 
chronic spasm, but otherwise there were no significant 
abnormalities.  The diagnosis consisted of chronic 
lumbosacral strain without evidence of significant neurologic 
deficit and significant emotional overlay as evidenced by 5/5 
positive Waddell sign and subjective complaints of pain 
inconsistent with degree of physical findings.  

The veteran was afforded another VA examination in June 2001.  
In presenting the veteran's medical history as apparently 
reported by the veteran, the examiner indicated that the 
veteran has been out of work for 10 years and was not 
involved in any recreational activities because of his back 
pain.  Upon physical examination, the veteran's lumbar spine 
showed a significant guarding range of motion but his 
observed range of motion while sitting down and rising from a 
chair was consistent with forward flexion to 90 degrees, 
extension to 20 degrees.  The veteran exhibited lateral 
bending to 20 degrees and lateral rotation to 30 degrees.  
Bilateral lower extremity neurologic exam was nonfocal with 
5/5 strength throughout.  Sensation was intact, deep-tendon 
reflexes were 2/4 symmetric.  There were no pathologic 
reflexes.  Straight leg raise was equivocal on the left and 
seemingly positive on the right at approximately 40 degrees.  
The diagnostic and clinical tests showed that the lumbar 
spine had loss of lordosis with mild osteoarthritis and short 
pedicles consistent with congenital stenosis.  The diagnosis 
was chronic progressive mechanical low back pain with 
questionable bilateral lower extremity radiating pain.  The 
examiner was in agreement with the evaluation and assessment 
of the July 1999 VA examination.  

A June 2001 radiographic report found diffuse disc bulges at 
the level of L3-4, L4-5, and L5-S1.  There was minimal 
central disc protrusion noted at the level of L4-5.  There 
was no spinal canal stenosis seen.  

The veteran had yet another VA examination in October 2001 to 
address the question of unemployability.  The examiner who 
conducted the June 2001 VA examination also did this 
examination.  The examiner noted that the veteran indicated 
that his back pain worsened.  He continued to use a cane.  
The veteran described worsening of lower extremity type pain 
with potential neurogenic claudication symptoms.  The 
physical examination was unchanged.  No spinal canal stenosis 
was seen.  The diagnosis was chronic progressive mechanical 
low back pain without definite radiculopathy.  The examiner 
opined that there was no need for the status of 
unemployability as of yet.  The examiner noted that with 
respect to unemployability, the veteran would be better 
evaluated by a spine surgeon.  The examiner stated that he 
had no doubt that the veteran's pain and leg pain had 
worsened but the examiner could not justify unemployability 
at that time.  

In October 2002, VA records showed the veteran the veteran 
apparently underwent an epidural or subarachnoid procedure 
for his back pain.  The post operative diagnosis was lumbar 
radiculitis.  Physical examination showed the veteran's 
cervical and thoracic spine had no abnormalities.  There was 
pain in the lumbosacral spine, straight right and left leg 
raising was 70 degrees with pain in the low back.  

A December 2003 radiographic report showed degenerative disc 
disease, mild in nature, at the levels of L2-3 and L4-5.  

A January 2004 VA medical record revealed that the veteran 
complained of constant back pain.  Upon examination, the 
cervical spine showed no abnormalities, the lumbosacral spine 
revealed pain, provocative maneuvers for sacro-iliac joint 
dysfunction were positive on the right side, left and right 
straight leg raising at 80 degrees was normal.  No 
neuropathic signs were noted.  The assessment was sacroiliac 
pain.  

As discussed earlier, during the pendency of the veteran's 
appeal, VA promulgated new regulations for the evaluation of 
intervertebral disc syndrome effective September 23, 2002 and 
later promulgated new regulations for the evaluation of the 
remaining disabilities of the spine, effective September 26, 
2003.  When amended regulations expressly state an effective 
date and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.  

The medical evidence does not demonstrate that the veteran 
meets the criteria for the next higher rating of 40 percent 
under Diagnostic Code 5295.  The evidence does not reveal 
that there is a listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, narrowing or irregularity 
of the joint space.  The July 1999 VA examination found that 
Goldthwait's test was negative.  Although this examination 
showed that the veteran had forward flexion of 0-15 degrees 
and lateral bending from 0 to 15 degrees, the examiner 
appeared to doubt the accuracy of these physical findings 
given the veteran's responses and reactions.  Furthermore, 
the June 2001 VA examination found that the veteran's range 
of motion while sitting down and rising from a chair showed 
forward flexion to 90 degrees, extension to 20 degrees, 
lateral bending to 20 degrees, and lateral rotation to 30 
degrees.  This examiner agreed with the assessments made by 
the examiner in the July 1999 VA examination.  Given these 
findings, the veteran also does not appear to have severe 
limitation of motion to warrant a finding of 40 percent under 
Diagnostic Code 5292 for limitation of motion of the lumbar 
spine.  

The medical evidence dated from the time the new spine 
regulations came into effect, does not show that the veteran 
would be entitled to a rating in excess of 20 percent.  The 
evidence does not demonstrate that the veteran has forward 
flexion of cervical spine 15 degrees or less, or, favorable 
ankylosis of the entire cervical spine, or unfavorable 
ankylosis of the entire cervical spine, or, forward flexion 
of the thoracolumbar spine 30 degrees or less, or, favorable 
ankylosis of the entire thoracolumbar spine, or unfavorable 
ankylosis of the entire thoracolumbar spine, or unfavorable 
ankylosis of the entire spine.  

Although the veteran's representative has raised the issue of 
a 40 percent rating for intervertebral disc syndrome, as most 
recently articulated in a February 2005 statement, the 
evidence does not support an analogous rating under the prior 
(Code 5293) or the revised (Code 5243) code that would be in 
excess of 20 percent.  The evidence has not revealed that the 
veteran has severe recurring attacks or incapacitating 
episodes of a 4-week duration during the past 12 months.  The 
Board also notes that although a May 1998 VA record showed 
the veteran had degenerative joint disease, there is no need 
to consider the veteran under Diagnostic Code 5003 for 
degenerative arthritis, since the highest rating directly 
available under this code is 20 percent and the veteran 
already is rated as 20 percent disabled.  

Although the veteran in his Form 9 Appeal argued that he 
cannot work due to his back pain, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations been considered but the record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that there has been no showing by the 
veteran that the service-connected disorder has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).
 
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.




ORDER

The appeal is denied.



	                        
____________________________________________
V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


